Citation Nr: 0633083	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1974 to 
May 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 RO rating 
decision that denied entitlement to a total disability rating 
for nonservice-connected pension purposes.  The appellant 
filed a Notice of Disagreement (NOD) in November 2001, and 
the RO issued a Statement of the Case (SOC) in August 2002.  
The appellant filed a substantive appeal via a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in October 2002.

In January 2004, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development 
.  After accomplishing some action, the RO continued the 
denial of the claim (as reflected in a January 2006 
Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

For the reasons specified below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.  

The Board's January 2004 remand directed the RO to provide 
the appellant VA orthopedic, psychiatric, and general medical 
examinations.  The psychiatric and orthopedic examiners were 
instructed to provide assessments of disability within their 
respective specialties, and the general medical examiner was 
instructed to consider the psychiatric and orthopedic 
examination reports and render an opinion as to whether the 
combined effects of the appellant's disabilities rendered him 
permanently and totally disabled.  The RO was instructed, 
thereafter, to rate each of the appellant's disabilities in 
accordance with the criteria of the VA rating schedule.

The record shows that, in response to the Board's remand, the 
appellant was afforded a VA psychiatric examination on 
September 7, 2005, and a VA orthopedic-cum-general medical 
examination on September 13, 2005.  The general medical 
examiner noted that the appellant had recently undergone a VA 
psychiatric examination, but there is no indication that the 
general medical examiner has access to the psychiatric 
examination findings or report; accordingly, the general 
medical examiner's opinion does not provide an overall 
assessment of the severity of all disabilities, as requested 
by the Board.

After the VA examinations cited above, the RO issued an SSOC 
in January 2006 that simply summarized the respective 
opinions of the VA psychiatric examiner and the VA 
orthopedic-cum- general medical examiner and continued the 
denial of the benefits sought.  The RO did not rate each of 
the appellant's current diagnosed disabilities under the 
criteria of the rating schedule, per the instructions of the 
Board's remand, nor did it address the criteria for assigning 
a total rating for pension purposes on an extra-schedular 
basis.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the entire file 
to the VA general medical examiner who 
examined the appellant on September 13, 
2005.  The VA general medical examiner 
should review the entire claims file, to 
specifically include the report of the VA 
psychiatric examiner on September 7, 2005.  
The VA general medical examiner should 
render an opinion, consistent with sound 
medical principles, as to whether, 
excluding any impairment due to current 
substance abuse, the combined effects of 
the appellant's disabilities (service-
connected and nonservice-connected) render 
him permanently and totally disabled.  The 
complete rationale for the opinion must be 
provided.

2.  After completion of the requested 
action, and any other action deemed 
warranted, the RO should reconsider the 
appellant's claim for a permanent and 
total disability rating for pension 
purposes, to include on an extra-schedular 
basis, in light of all pertinent evidence 
and legal authority.  

Each of the appellant's disabilities 
should be rated in accordance with the 
criteria set forth in 38 C.F.R. Part 4.  
The RO should ensure that the medical 
findings are sufficiently current and 
complete to evaluate each of the 
appellant's disabilities (service-
connected and nonservice-connected) under 
the pertinent rating criteria.  

The RO must document its consideration of 
all governing legal authority, to include 
all applicable provisions of 38 C.F.R. 
§ Parts 3 and 4, to include 38 C.F.R. 
§ 3.301 (in determining whether any 
diagnosed disability is considered the 
result of willful misconduct) and 
38 C.F.R. § 3.321.  

3.  If the benefit sought on appeal remain 
denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority (to particularly include 
38 C.F.R. § 3.321) along with clear 
reasons and bases for all determinations, 
and afford them the appropriate period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no further action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


